Alok Ahuja, Judge,
dissenting.
The majority opinion affirms by presuming that the trial court found that Father failed to make the threshold showing necessary to justify a modification of child support: the existence of “changed circumstances so substantial and continuing as to make the terms unreasonable.” § 452.370.1.1
I respectfully dissent. On this record, we cannot affirm based on a presumed finding that no substantial and continuing change of circumstances had been shown. There is no reason to presume the basis of the trial court’s judgment, because the judgment explicitly tells us why the court refused to modify the child support award. We should be reviewing the judgment the circuit court actually entered.
The trial court’s written judgment explicitly states why the trial court denied Father a modification of child support:
The Court calculates the child support, pursuant to Supreme Court Rule 88.01 and Form 14, and Section 452.340, RSMo. 2011, is $401.00 per month payable by [Mother] to [Father] but said child support calculation is rebutted as being unjust and inappropriate in that [Father] has remarried and his new spouse has a gross monthly income of $7,083.34 and therefore, the Court determines that [Father] is not in need of child support.
The circuit court did not refuse to modify child support because Father had failed to prove a substantial and continuing change of circumstances since entry of the *438original dissolution decree. Instead, the judgment says that the court denied Father’s motion because, although the application of Rule 88.01 and Form 14 resulted in a presumed child support amount of $401.00 per month, that amount was unjust and inappropriate based on a single consideration: that Father’s “new spouse has a gross monthly income of $7,083.34.”
In a proceeding for modification of child support, the circuit must first determine, under § 452.370.1, whether the moving party has shown a substantial and continuing change of circumstances. Section 452.370.2 then provides that, “[wjhen the party seeking modification has met the burden of proof set forth in subsection 1 of this section [ie., by establishing a substantial and continuing change of circumstances], the child support shall be determined in conformity with the criteria set forth in section 452.340 and applicable supreme court rules.”
Under §§ 452.370.1 and .2, calculation of a presumed child support amount, and the rebuttal of that amount as unjust and inappropriate, is only necessary after the court has first determined that a substantial and continuing change of circumstances has occurred. See, e.g., McMickle v. McMickle, 862 S.W.2d 477, 480 (Mo. App. W.D. 1993) (“Once the moving party has met the burden of proving a change of circumstances, child support is determined by applying the criteria in Rule 88.01.”).2 By presuming that the circuit court made an (unstated) finding that Father had failed to prove a substantial and continuing change of circumstances, the majority renders the findings the trial court actually made legally irrelevant.
It is black-letter law that “trial judges are presumed to know the law and to apply it in making their decisions.” State v. Amick, 462 S.W.3d 413, 415 (Mo. banc 2015) (citations omitted). Therefore, if we are to indulge any presumption in this case, we should presume that the circuit court knew that it was only required to calculate a presumed child support amount, and to rebut that amount as unjust and inappropriate, if the court first found a substantial and continuing change of circumstances.
But there is no need to rely on any presumption here: the circuit court’s comments at trial show that it was aware that rebuttal of a presumed child support amount would only be necessary if the court first found a substantial and continuing change of circumstances. When Father’s counsel objected to the introduction of evidence concerning Stepmother’s income, Mother’s counsel responded that Stepmother’s income could be relevant “if *439you’re going to deviate from the support.” The trial court agreed:
Yeah, I think it would only be relevant if there were two or three findings, but I don’t want to have to have them come back if I make those findings, so he can answer if he knows.
Under §§ 452.370.1 and .2, the “two or three findings” which would make Stepmother’s income relevant were (1) that a substantial and continuing change of circumstances had occurred; and (2) a calculation of the presumed child support amount using Form 14.
Reviewing the circuit court’s judgment based on the findings the court actually made is not inconsistent with Rule 73.01(c). This Court has refused to presume unstated findings, and affirm on the basis of such unstated findings, in other cases in which the judgment expressly states the basis of the circuit court’s decision. For example, in Young v. Young, 14 S.W.3d 261 (Mo. App. W.D. 2000), this Court reversed the trial court’s award of custody to a child’s maternal grandmother in a dissolution proceeding. The trial court’s judgment justified the award of third-party custody solely on the basis that such an award “is in the best interests of the minor child.” Id. at 263. Under § 452.375.5(5)(a), however, third-party custody may only be awarded if the court finds (1) that the parents are unfit, unsuitable, unable to be a custodian, or the welfare of the child requires, and (2) that “it is in the best interests of the child.” The judgment in Young failed to make any express finding that the first pre-condition had been satisfied (parental unfitness or welfare of the child). Id.
Based on the lack of any finding of parental unfitness or the welfare of the child, the father in Young argued that “[t]he circuit court’s conclusion that [the maternal grandmother’s] care was in the child’s best interests was not sufficient to establish third-party custody.” 14 S.W.3d at 263. In response, the child’s mother argued that this Court “should assume the circuit court made findings consistent with the judgment.” Id. This Court refused to presume that the circuit court had made a finding of parental unfitness or the welfare of the child because—like here—the judgment explicitly stated the basis on which the court awarded third-party custody:
[Mother] suggests that, because neither party requested that the circuit court make findings of fact and conclusions of law, we should assume that the circuit court made findings consistent with the judgment. Indeed, Rule 73.01(a)(3) [now Rule 73.01(c)] directs us to assume, in the absence of a specific finding, that all fact issues were resolved in accordance with the circuit court’s judgment. Nonetheless, when a circuit court volunteers findings of fact, the findings are renewable on appeal. The voluntary statement by the circuit court of the grounds for its decision certainly may be considered in determining what evidence, if any, it rejected. It may also be considered in determining whether the circuit court misapplied the law.
Id. (citations and internal quotation marks and brackets omitted). Young then went on to hold that the circuit court had erred by ordering third-party custody based solely on its “best interests” finding, without finding the parents unfit or that the welfare of the child required the third-party custody arrangement. Id. at 264.
The argument for presuming a finding was considerably stronger in Young than in this case. Under § 452.375.5, before awarding third-party custody the circuit court must first find parental unfitness or the welfare of the child in order to rebut the presumption of parental fitness; only after making such a finding does the court consider the “best interests” factor. See *440Flathers v. Flathers, 948 S.W.2d 468, 469-71 (Mo. App. W.D. 1997). Therefore, the finding that the mother asked this Court to presume in Young was legally required before the trial court could consider the child’s best interests. Even so, we refused to presume that the circuit court had made a finding of parental unfitness or the welfare of the child, and then reversed because of the circuit court’s failure to make those necessary findings. Here, the majority is presuming a finding which is contrary to the circuit court’s express finding that child support should be denied because the presumed child support amount was unjust and inappropriate.
A second case illustrating that this Court will rely on the circuit court’s stated reasons for decision, to the exclusion of a presumed finding of additional reasons, is the en banc decision in Gholson v. Director of Revenue, 215 S.W.3d 229 (Mo. App. W.D. 2007). In Gholson, the circuit court reinstated a driver’s driving license, following the driver’s arrest for driving while intoxicated, based on its determination that the arresting officer had failed to comply with the regulations governing breathalyzer testing.
This Court’s opinion explained that “[t]he basis on which the circuit court overturned the director’s revocation is the central issue in this case.” 215 S.W.Sd at 230. The circuit court’s judgment found that the driver “was not observed at all times during the 15-minute observation period prior to the administration of a Blood Alcohol Content test and that [the driver] had an opportunity to place chewing gum in his mouth during that period.” Quoted at 215 S.W.3d at 231 (emphasis added). At trial, the driver had testified that he actually put gum in his mouth during the observation period. This Court refused to presume that the circuit court had found that the driver actually ingested gum during the observation period. In doing so, the Court quoted at length from the trial court’s comments during a hearing on the Director’s motion to amend the judgment, in which the circuit court stated that it intended only to find that the drive had an opportunity to place gum in his mouth. The Court explained that “[t]he circuit court’s [post-judgment] explanation confirmed what is clear in the judgment itself: that the only basis for its judgment was that the officer did not comply with the 15-minute observation period.” Id. at.234. The Court reversed the circuit court’s judgment. We held that the officer’s failure to continuously observe the driver, without “evidence that he smoked, vomited, or orally took other materials during that period,” was insufficient to rebut the Director’s prima facie evidence. Id. at 235.
Notably, the dissent in Gholson advocated the approach adopted by the majority in this case: that Rule 73.01(c) required the Court to presume a finding that the driver actually put gum in his mouth during the observation period. 215 S.W.3d at 235-36. The Gholson majority refused to adopt this approach, however.
In this case, as in Young and Gholson, the circuit court’s judgment explicitly stated the basis for the court’s denial of Father’s motion to modify child support: that the presumed child support amount was unjust and inappropriate because Father’s “new spouse has a gross monthly income of $7,083.34.” The judgment was not based on a finding that Father had failed to establish a substantial and continuing change of circumstances. Here, “the trial court said why it was ruling as it did.” Harvey v. Dir. of Revenue, 371 S.W.3d 824, 831 (Mo. App. W.D. 2012) (en banc) (Ahuja, J. dissenting). We should not “affirm [the] judgment by relying on ‘presumed findings of fact’ which the court plainly did not make”; “[t]he standard of *441appellate review does not require us to blind ourselves to what the record so clearly reveals, and instead engage in an exercise in make-believe.” Id. at 834, 835.
On the merits, I believe the circuit court’s denial of a modification of child support must be reversed, and the case remanded for further proceedings. The circuit court’s judgment, quoted above, explicitly finds that Father “is not in need of child support” because “[Father] has remarried and his new spouse has a gross monthly income of $7,083.34.” The circuit court again explicitly relied on Stepmother’s income in denying Father’s request that Mother pay a greater share of the child’s non-recurring expenses. The judgment states that
[t]he Court denies [Father’s] request that the parties be ordered to proportionately contribute to the child’s uncovered medical expenses, extracurricular expenses and extraordinary expenses in that, though [Mother] makes 70% and [Father] makes 30% of the combined gross monthly income, the Court considers [Father’s] new spouse’s income and determines that [Father] is capable of contributing equally to said expenses.
Thus, the trial court explicitly held that Mother would be relieved of any obligation to pay child support, and would be excused from paying a higher proportion of nonrecurring expenses, because of the size of Stepmother’s gross income.
The trial court’s explicit reliance on Stepmother’s gross income to discharge Mother of her support obligations is inconsistent with § 453.400.1, which provides:
no court shall consider the income of a stepparent, or the amount actually provided for a stepchild by a stepparent, in determining the amount of child support to be paid by a natural or adoptive parent.
Section 453.400 is applicable in dissolution proceedings, and it prevents a step-parent’s income from being considered either in determining the amount of a parent’s monthly support payments, or the amount of the parent’s obligation to pay non-recurring expenses. See, e.g., Francis v. Glenn, 903 S.W.2d 222, 224 (Mo. App. S.D. 1995) (§ 453.400 prevents consideration of income of mother’s new husband in calculating presumed child support amount in modification proceeding); Burton v. Donahue, 959 S.W.2d 946, 949 (Mo. App. E.D. 1998) (same; also holding that “[b]ecause the awarding of college expenses is a form of child support, it follows that section 453.400.1 prohibits a court from considering a stepparent’s income in determining the amount of college expenses a natural parent should pay”).
In this case, the trial court did not consider Stepmother’s income to calculate the presumed child support amount, but instead only to justify rebutting the presumed amount. This makes no difference. Section 453.400.1 does not merely prohibit consideration of a step-parent’s income in determining a presumed child support amount. Instead, it broadly prohibits courts from considering a step-parent’s income “in determining the amount of child support to be paid by a natural or adoptive parent.” Rebutting a presumed child support amount, and determining that a different amount is appropriate, is part of the process of “determining the amount of child support to be paid by a natural or adoptive parent.” The rebuttal process is not exempt from the prohibition in § 453.400.1. The trial court cannot exercise its discretion to rebut a presumed child support amount based on circumstances which the law prohibits it from considering. Cf. Rackets v. Rackets, 500 S.W.3d 328, 337 (Mo. App. W.D. 2016) (“A trial court may not find a Presumed Child Support Amount to be unjust and inappropri*442ate simply because the court chooses to ignore particular mandatory aspects of the Form 14 calculation.”).
I recognize that, in a series of cases which do not cite § 453.400.1, this Court has held that “the trial court may consider the new wife’s contribution to the payment of household expenses, in connection with its consideration of the parents’ financial resources and needs, when rebutting the Form 14 amount[.]” Searcy v. Searcy, 85 S.W.3d 95, 102 (Mo. App. W.D. 2002). This principle can be harmonized with § 453.400.1, and it does not support affir-mance in this case. Under Searcy, in connection with rebutting a presumed child support amount, a circuit court may properly consider that a party’s new spouse contributes to the expenses of the home which the party and their new spouse share.3 Under § 453.400.1, on the other hand, the court cannot consider the new spouse’s income in determining the child support payable by a biological or adoptive parent. While it is appropriate to consider that a party lives with another person who contributes, or should contribute, to the party’s living expenses, that is far different from relying on the co-habitant’s entire income—particularly the co-habitant’s entire gross income—to discharge a biological or adoptive parent from any child support obligation. Considering a step-parent’s contribution to the expenses of a jointly maintained household is a far cry from considering the entirety of the stepparent’s income.
In this case, the circuit court did not simply consider the extent to which Stepmother did, or ought to, contribute to the expenses of the household she shares with Father. Instead, the circuit court categorically stated that, based on its consideration of Stepmother’s gross income, Mother should be relieved of any child support obligation whatsoever. The circuit court’s action in this case was not authorized by Searcy, and is flatly inconsistent with § 453.400.1.
I would accordingly reverse the circuit court’s refusal to modify the existing child-support award, and remand the case to the circuit court for further consideration, consistent with the dictates of § 453.400.1.

. Statutory citations refer to the 2000 edition of the Revised Statutes of Missouri, as updated through the most recent cumulative and non-cumulative supplements.


. Section 452.370,1 provides that,
If the application of the child support guidelines and criteria set forth in section 452.340 and applicable supreme court rules to the financial circumstances of the parties would result in a change of child support from the existing amount by twenty percent or more, a prima facie showing has been made of a change of circumstances so substantial and continuing as to make the present terms unreasonable, if the existing amount was based upon the presumed amount pursuant to the child support guidelines.
Thus, in certain circumstances, calculation of a presumed child support amount may be necessary to answer the threshold question whether a substantial and continuing change of circumstances has occurred. The presumption was inapplicable here, however, because “the existing [child-support] amount” in this case was not "based upon the presumed amount pursuant to the child support guidelines.” See, e.g., Hueckel v. Wondel, 270 S.W.3d 450, 456 (Mo. App. S.D. 2008). In any event, the “20% presumption” only requires calculation of the presumed child support amount at the time of the modification proceeding; it does not require the court to consider whether to rebut that presumed amount.


. McMickle, 862 S.W.2d 477, on which Searcy relied, makes clear that a new spouse's finances are relevant only to the extent of the new spouse’s contribution to shared living expenses:

Rule 88.01(b) requires that the court consider "the financial resources and needs of the parents." When given its plain and ordinary interpretation, such language would naturally include consideration of the contribution of Father’s present spouse to the payment of their household expenses, because Father's resources and needs and those of his spouse are interdependent. Even though the evidence indicates that Father and his new spouse keep separate bank accounts, Father testified that they share the expenses required to maintain their household. In order for the trial court to determine Father’s needs, it necessarily considered the share of the living expenses paid by his spouse from her own resources.

Id. at 482-83.